Judgment affirmed, with costs, on the authority of Strulti v. Travelers Insurance Go. (255 App. Div. 527, affd. 281 N. Y. 584). All concur, except Taylor, P. J., and Harris, J., who dissent and vote for reversal and for granting a new trial on the ground that the retention and cashing of the cheek sent the company in April, 1942, and the manner in which the so-called reinstatement application was obtained and filled out, and the failure to prove the sending of the notice required by section 151 of the Insurance Law presented questions of fact. (The judgment dismisses the complaint in an action under a life insurance policy.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.